DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 19, 2021 (hereafter the “3/19 Reply)  has been entered.
Claims 16-30 remain pending, with Claims 16-19 and 24-30 withdrawn from consideration per the Restriction Requirement of record. 

Specification
In light of amendments to the specification on page 17, the previous objections to the disclosure because of informalities have been withdrawn.  

Claim Objections –Withdrawn and Maintained
In light of claim amendments, the previous objections to Claims 20 and 22-23 because of informalities have been withdrawn.  

Claim 21 remains objected to because of the following informalities:  
Claim 21, line 11, recites “differs between all the DNA molecules” which is grammatically incorrect and should recite --differs among all the DNA molecules--. 
Appropriate explanation or correction is required.

Claim Interpretation
In Claim 20, lines 5-9, the recitation of 
“wherein the DNA molecule of a DNA-substance conjugate differs from that of another by comprising a different DNA barcode sequence, wherein each DNA barcode sequence comprises [ ] a second part [ ] wherein the second part differs among all the DNA molecules by at least two nucleotides” (emphasis added) 
has been interpreted as reciting 
--wherein the DNA molecule of a DNA-substance conjugate differs from that of another (substance among the DNA-substance conjugates) by comprising a different DNA barcode sequence, wherein each DNA barcode sequence comprises [ ] a second part [ ] wherein the second part differs among all the DNA molecules (of DNA-substance conjugates) by at least two nucleotides--   

While this interpretation is consistent with the DNA molecules (via the “second part” of each barcode in each DNA molecule) being different among different substances (as present in different DNA-substance conjugates), it does not include embodiments wherein the DNA molecules (through the “second part” of each barcode in each DNA molecule) differ among individual copies of the same substance (as present in a DNA-substance conjugate).  Stated differently, the interpretation is consistent with the “second part” being a molecular identifier of the “substance” in each DNA-substance conjugate such that copies of a ‘substance X’ would have the same molecular identifier (i.e. “second part”) while a different ‘substance Y’ would have a different molecular identifier.  And so the “second part” is not a molecular identifier of each copy of each ‘substance X’, ‘substance Y’, ‘substance Z’, etc in the claimed DNA-encoded library.

In Claim 21 (lines 15-17), the recitation of 
“a combination of a first part and fourth part in a coding region uniquely codes for a certain group of DNA-substance conjugates which is smaller than the group of all DNA-substance conjugates which is encoded by the first part alone” (emphasis added) 
single “smaller” subgroup of conjugates relative to the larger group of all members with “the first part alone”.  This is the necessary understanding because “certain” would be understood by the skilled artisan as equivalent to “specific” in light of the context of the claim and the absence of a definition in the application as filed.  
Stated differently, the claim feature is not interpreted as including multiple possible combinations of “a first part and fourth part in a coding region” with each combination uniquely (by virtue of each combination of first and fourth parts being ‘unique’) coding for one “group of DNA-substance conjugates which is smaller than the group of all DNA-substance conjugates which is encoded by the first part alone”.  If not excluded, this interpretation would be disregarding the presence of the term “a certain group” in the phrase.  
The above is the necessary understanding in light of the plain language of the claim in light of the specification, where “a combination of a first part and fourth part in a coding region uniquely codes for a certain group” would be understood by the skilled artisan as equivalent to --a combination of any first part and any fourth part in a coding region uniquely codes for a certain group-- (where “uniquely” refers to the ‘unique’ combination of first and fourth parts as opposed to another combination) as well as the consideration that if, for example, the intended claim scope includes the excluded interpretation above, the phrase should recite --a combination of a first part and fourth part in a coding region uniquely codes for a 

Similarly, in Claim 23 (lines 9-11), the recitation of 
“a combination of a first part and fourth part uniquely codes for a certain group of DNA-substance conjugates which is smaller than the group of DNA-substance conjugates which is encoded by the first part alone” (emphasis added) 
has been interpreted as defining a single “smaller” subgroup of conjugates relative to the larger group of all members with “the first part alone”.  This is the necessary understanding because “certain” would be understood by the skilled artisan as equivalent to “specific” in light of the context of the claim and the absence of a definition in the application as filed.  
Stated differently, the claim feature is not interpreted as including multiple possible combinations of “a first part and fourth part” with each combination uniquely (by virtue of each combination of first and fourth parts being ‘unique’) coding for one “group of DNA-substance conjugates which is smaller than the group of all DNA-substance conjugates which is encoded by the first part alone”.  If not excluded, this interpretation would be disregarding the presence of the term “a certain group” in the phrase.  
The above is the necessary understanding in light of the plain language of the claim in light of the specification, where “a combination of a first part and fourth part uniquely codes for a certain group” would be understood by the skilled artisan as equivalent to --a combination of any first part and any fourth part uniquely codes for a certain group-- (where “uniquely” refers to the ‘unique’ combination of first and fourth parts as opposed to another combination) as well as the consideration that if, for example, the intended claim scope includes the excluded interpretation above, the phrase should recite --a combination of a first part and fourth part 

Claim Rejections - 35 USC § 112 –Withdrawn and Maintained
In light of claim amendment to delete “certain” from Claim 23, line 12, the previous rejection of Claim 23 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, based upon that term as being indefinite has been withdrawn.  
In light of claim amendment to Claim 20, line 11, the previous rejection of Claims 20-23 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, based upon “wherein a first part a third part” as being indefinite has been withdrawn.  

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 20-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
This rejection has been previously presented.  The 3/19 Reply states that “Applicant has amended these claims” and asserts that this rejection “should be withdrawn” with no other arguments.  Therefore, this rejection is maintained for the reasons of record, which are repeated below.  
In Claims 20-23, the following recitations (with added emphasis) are presented:
“the first part and the third part encode information regarding the second part” (Claim 20, line 10);
“the first part and the third part [ ] encode information about the second part” (Claim 21, lines 6-7);
“the first part and the fourth part and the combination of the first part and the third part [ ] encode information about the second part” (Claim 21, lines 12-14); 
“the first part and the third part [ ] encode information about the second part” (Claim 22, lines 6-8); and
“the combination of the first part and the fourth part and the combination of the fifth part and the third part [ ] encode information about the second part” (Claim 23, lines 6-7).  
The broadest reasonable interpretation of these phrases includes the recognition that each is an affirmative presentation of a limitation that causes each claim to have a claim scope that is different from the same claim lacking the limitation.  Stated differently, the scope of each claim depends on whether the limitation is present or not.  This is the necessary conclusion based upon claim construction principles and the fact that the structural features/limitations of the “first”, “third”, fourth” and “fifth” parts in each claim are the same
Yet the above quoted phrases are ambiguous as to what “information” regarding, or about, the second part is encoded.  Given the repeated indications of “the second part” as different among all conjugates in the libraries as claimed, it is reasonably understood as equivalent to a unique molecular identifier (UMI) of individual conjugates in those libraries.  But this understanding does not answer the question of what “information” about a unique molecular identifier is encoded as required by the quoted phrases above.  Non-limiting examples of information regarding a UMI include its presence or absence, its length, its base composition, the presence or absence of modified bases and/or linkages between bases, and the number of modified bases and/or linkages between bases.  But the claims and specification are silent as to whether any of the above, or some other “information”, is required to be encoded as claimed.  
Additionally, and because the claims and specification are further silent as to how such encoding is to occur, the skilled artisan is not apprised of the structures and steps (e.g. what nucleotide sequences are used to encode what “information” and when encoding is to be created or established within the DNA molecules of the claim) that are required to “encode information” regarding or about a second part as presented in the claims.  Therefore, Claims 20-23 are indefinite.  
In the interest of advancing prosecution, and without obviating the need to address the instant rejection, the phrases have been broadly interpreted as including, but not limited to, the ‘encoding’ of information regarding (or about) a second part as physically located between the first and third, first and fourth, or fifth and third ‘parts’ as presented in the claims.  Thus 

Claim Rejections - 35 USC § 102 - Maintained
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim 20 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reddavide et al. (US 2017/0198336 A1 as previously cited).
This rejection has been previously presented.  
The term “substance” is not expressly defined in the instant application as filed.  Thus the broadest reasonable interpretation of “substance” as presented in the claims and in light of and optionally can bind (covalently or non-covalently) to another molecule.  Stated differently, “substance” is interpreted as including, but not limited to, a ligand as understood by the skilled artisan.  Non-limiting examples of “substance” include a methyl moiety, a small organic molecule, and a large molecule such as a polypeptide, an antibody, or antibody fragment, as well as two or more of the foregoing.   
Reddavide et al. teach DNA-coded chemical libraries for finding effective binders and inhibitors of target proteins (see e.g. pg 1, ¶0002) with library members that comprise different versions of a “ligand 2” linked to a DNA 8 (molecule) and different versions of a “ligand 3” linked to a DNA 9 (molecule) where versions of the two ligands are complexed in different combinations  (see e.g. Figure 3, top, for 8 different combinations; Figure 6 and its description on pp 5-6, ¶¶0080-0081, regarding DNA 8 and DNA 9; and pg 3, ¶¶0038-0039).  Each of the DNA linked ligands corresponds to “DNA-substance conjugate” in Claim 20, lines 1-4, with “portion 18” and “portion 19” each corresponding at least to the “second part” in lines 7-9 because they code for ligands 2 and 3, respectively (¶0080).  See also their teaching of DNA 9 as containing “portion 19” as “a base sequence which codes for the chemically covalently-bonded ligand (base sequence as barcode)”, see pg 3, ¶¶0038-0039.
Reddavide et al. further teach a library of four ligands 2 (denoted by open circle, open rectangle, filled oval and filled rectangle in Figure 3) and four ligands 3 (denoted by filled triangle, open triangle, open diamond, and filled circle in Figure 3), each with a different portion 18 or 19 coding for it.  Thus there are a total of 8 members, each differing from the others by 
Regarding the rest of Claim 20 and the first, second and third ‘parts’ presented therein, it is noted that the broadest reasonable interpretation of the “first” and “third” parts permit them to be the same or vary (in length and/or sequence) among embodiments of the same DNA-substrate conjugate (and corresponding to the four ligands 2 and the four ligands 3 described above).  And Reddavide et al. further teach “DNA 8” as “at least 200 bases” (see e.g. pg 7, Claims 22-24, esp. 24), where using a hypothetical barcode length of up to 100 bases (such as by catenating oligomers as needed) as a representative example for “portion 18”, the first 5 bases, the middle region of up to 90 bases, and the last 5 bases thereof correspond to the first part, the second part, and the third part, respectively, in lines 6-9 of Claim 20 (and other representative examples are possible, such as first 7 bases, middle 86 bases, and last 7 bases; first 10 bases, middle 80 bases, and last 10 bases; etc).  The presence of multiple possible sequences (which must differ between different versions of ligands 2 and 3) and multiple possible lengths makes each “second part” different from each other “by at least two nucleotides” when four or more versions of a ligand are used.  Stated differently, and using a narrow example where the sequence of portion 18 only differs at one position among the four ligands 2 in Figure 3 (such that the sequence is identical except for a single nucleotide in the center of portion 18 that is G, A, T, or C to code for the four), the length of the “second part” of the four ligands 2 can also vary (such as by being 90, 88, 86 and 84 nucleotides long in the four ligands 2, respectively) and so the “second part” differs among the four ligands 2 “by at least 
Returning to the example of the first 5 bases, middle 90 bases, and last 5 bases, the sequence information of the first 5 bases, and the last 5 bases “encode information regarding the second part of the first coding region” (as presented in lines 11-12 of amended Claim 20) by virtue of the middle 90 bases being physically located between the first 5 bases and the last 5 bases.  Stated differently, the first 5 bases and the last 5 bases “encode information regarding the second part” by virtue of defining the region between them as “the second part”.  
Furthermore, there is sequence information in the first 5 bases (corresponding to the “first part” in Claim 20), and sequence information in the last 5 bases (corresponding to the “third part” in Claim 20), where the combination of the two correspond to “the first part and the third part uniquely code for a group” (i.e. a subset) of all library members taught by Reddavide et al. (and as presented in lines 13-15 of amended Claim 20) because the library includes the DNA 9 and DNA 19 (sequences) linked to ligand 3 (which also correspond to “DNA-substrate conjugates” in Claim 20).  This is shown via Figure 6, where the molecules (like ligand 2) linked to DNAs 8 and 18 are not the same as the molecules (like ligand 3) linked to DNAs 9 and 19 and so molecules linked to DNAs 8 and 18 (with the first and third parts) uniquely identify a subset of members that does not include the molecules linked to DNAs 9 and 19.  Last, it is noted that this determination applies to every set of sequence information within the 
And moreover regarding DNA 8 as an example, it is noted that all or part of that sequence may be assigned to be a portion of the “third” part (interpreted as 3’ of the “first” part) to generate different “third part” sequences among the molecules (like ligand 2) linked to DNAs 8 and 18. 
In light of the above, Reddavide et al. anticipate Claim 20.

Response to Arguments
Applicant's arguments filed with the 3/19 Reply have been fully considered and found to be unpersuasive with respect to the rejections maintained above.  As an initial matter, it is noted that contrary to the arguments and as indicated above, only Claim 20 is rejected as anticipated by Reddavide et al.
Applicant first argues, on pg 14 of the Reply, that “the Office Action artificially separates the barcode region 18 of Reddavide et al.” but “Reddavide et al. does not disclose such a separation”.  This is not persuasive because Claim 20 is directed to a product (a “DNA-encoded library”, which is a collection of matter as an article of manufacture) comprising specific elements which are taught by Reddavide et al. as explained in the statement of rejection, and there is no requirement for Reddavide et al. to identify their teachings in the same manner as in Claim 20. 
Applicant then argues that “[s]uch a separation is also not inherently disclosed in Reddavide et al. either because claim 20 explicitly requires that the second part which differs between all the DNA molecules by at least two nucleotides”, which is not persuasive because first, the barcode region 18 of Reddavide et al. is a DNA sequence that corresponds to the “DNA barcode sequence” presented in Claim 20.  Next, barcode region 18 contains the “first”, “second” and “third” parts of Claim 20 as explained in the statement of rejection above.  And last, parts of the barcode region 18 of Reddavide et al., which differs in sequence, can also be taken in different length as explained above to correspond to the “second part” with differences of at least two nucleotides.  
Applicant further argues, on pg 15, first full ¶ of the Reply, that consideration of a barcode sequence of Reddavide et al. as comprising first and third parts corresponding to the instant claims means “it is also conceivable for a person of ordinary skill in the art that the second part [ ] of the barcode of Reddavide et al. only differs by one single nucleotide” and so would fail to meet the requirement for “the second part differs among all the DNA molecules by at least two nucleotides”  
This is not persuasive because it is based on the “first” and “third” parts in Claim 20 being at least the same in length among embodiments of the “different DNA-substance conjugates” presented in the claim.  But Claim 20 presents no such requirement for the “first” and “third” parts as explained in the statement of the rejection above, which explains how the scope of the “first” and “third” parts includes embodiments being the same or varying (in length and/or sequence) among the “different DNA-substrate conjugates”.  Thus as explained in 
On page 15, second full ¶, Applicant argues that “Reddavide et al. does not also explicitly disclose that the first part and the third part encode information regarding the second part of the first coding region.”  This is not persuasive because as explained in the statement of rejection, a first portion of nucleotides and a last portion of nucleotides of a barcode region 18 of Reddavide et al. “encode information regarding the second part” by virtue of defining the region between them as “the second part”.  As for Applicant’s assertion that 
“it is well conceivable that only the second region (i.e., the middle 20 bases) of the barcode 18 of Reddavide et al. differs among the DNA-ligand conjugates of the library.  Thus it is well conceivable that the first part [ ] and the third part [ ] of each barcode 18 is the same among all”
whether the first portion and last portion are taught as identical by Reddavide et al. is immaterial because Claim 20 encompasses embodiments where they are the same or
Additionally, Applicant argues that “Reddavide et al. does not explicitly disclose that the first part and the third part uniquely code for a group of DNA-substance conjugates which is smaller than the group of all” such conjugates in the library (see pgs 15-16, bridging ¶).  This is not persuasive because as explained in the statement of rejection, consideration of DNA 8 sequences linked to some ligand linked members of Reddavide et al. and DNA 9 sequences linked to other ligand linked members results in at least one subset, i.e. “group [ ] which is smaller than the group of all” members).  As for Applicant’s assertion that 
“it is well-conceivable that the first part [ ] and the third part [ ] of the barcode of Reddavide et al. is the same for the barcodes 18 of all” 
of their ligand linked members, and even assuming arguendo that the first portion and last portion are identical, it is the presence of a subset of ligand linked members (different from the members linked to DNAs 9 and 19) which corresponds to this requirement in Claim 20.  
Applicant’s additional arguments regarding obviousness on pages 16-17 are acknowledged and treated as inapplicable to the instant rejection.  
In light of the foregoing, the arguments are not persuasive and the rejection is maintained. 

Allowable Subject Matter
Claims 21, 22 and 23 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 21 and 23 are free of the prior art of record based on their interpretations in the above Claims Interpretation section and the following.  
The language in Claim 21, part ii), includes
“each barcode sequence comprises at least a second coding region DNA sequence comprising at least a first part, a second part, a third part, and a fourth part, wherein [ ] and the second part differs between all the DNA molecules by at least two nucleotides” (italics added),
which has been interpreted as reciting 
--each barcode sequence comprises at least a second coding region DNA sequence comprising at least a first part, a second part, a third part, and a fourth part, wherein [ ] and the second part differs among all the DNA molecules (in all DNA-substance conjugates) by at least two nucleotides--   
because the plain meaning of “all the DNA molecules” is in reference to literally ‘all DNA molecules’ among all DNA-substance conjugates regardless of the substance in each.  Stated differently, the interpretation is that the “second part” (of the “second coding region”) is a molecular identifier of each copy of ‘DNA-substance conjugate’ (regardless of the identity of the conjugated substance) in the claimed DNA-encoded library.

The above similarly applies to language in Claim 22, lines 2-6, which recites
“each barcode sequence comprises at least a third coding region DNA sequence, which is on the same strand as the second coding region, comprising at least a the second part differs among all the DNA molecules by at least two nucleotides” (italics added),
and which has been interpreted as reciting 
--each barcode sequence comprises at least a third coding region DNA sequence,
which is on the same strand as the second coding region, comprising at least a first part, a second part, a third part, and a fourth part, wherein [ ] and the second part differs among all the DNA molecules (in all DNA-substance conjugates) by at least two nucleotides--   
because the plain meaning of “all the DNA molecules” is in reference to literally ‘all DNA molecules’ among all DNA-substance conjugates regardless of the substance in each.  Stated differently, the interpretation is that the “second part” (of the “third coding region”) is a molecular identifier of each copy of ‘DNA-substance conjugate’ (regardless of the identity of the conjugated substance) in the claimed DNA-encoded library.
Stated differently, the wording of “and the second part [of the second or third coding region] differs among all the DNA molecules” is not
Claim 23 is free of the prior art of record based on its interpretations in the Claims Interpretation section above.  

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAWAI LAU whose telephone number is (571)272-8695.  The examiner can normally be reached on M-Thurs 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






kl






/RICHARD A SCHNIZER/Primary Examiner, Art Unit 1635